UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4500



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FELIPE MARTINEZ-GARCIA, a/k/a Daniel
Espalla-Pedrasa,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00118-2)


Submitted: December 14, 2006              Decided:   December 19, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reid G. Brown, Waynesville, North Carolina, for Appellant. Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Felipe   Martinez-Garcia   pled    guilty   to    one   count   of

conspiracy to possess with intent to distribute methamphetamines,

cocaine, and marijuana, in violation of 21 U.S.C. §§ 841; 846

(2000). Martinez-Garcia was sentenced to 188 months’ imprisonment.

We affirm the conviction and sentence.

             Counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting there were no meritorious grounds

for appeal, but raising the issue of whether the sentence imposed

by the district court was reasonable. Although Martinez-Garcia was

informed of his right to file a pro se supplemental brief, he did

not do so.

          Because      the   district   court   properly      calculated     and

considered the advisory guideline range and weighed the relevant 18

U.S.C. § 3553(a) (2000) factors, we conclude Martinez-Garcia’s

188-month sentence, which was below the statutory minimum and at

the bottom of the advisory guideline range, is reasonable.                   See

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005); see

also United States v. Green, 436 F.3d 449, 457 (4th Cir.) (stating

a sentence imposed within a properly calculated guideline range is

presumptively reasonable), cert. denied, 126 S. Ct. 2309 (2006).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   This court requires that counsel inform his client, in


                                   - 2 -
writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.



                                                          AFFIRMED




                               - 3 -